DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The rejections under 35 U.S.C. 112(d) are withdrawn in light of the amendments to the claims.  



Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments to the claims and Applicant’s arguments.  In particular, see the arguments on pages 9-11 of the Remarks regarding the distinctions between the amended independent claims and the prior art.

Allowable Subject Matter
Claims 1-7 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  
US 2002/0048062 (Sakamoto) teaches an optic reference signal generator comprising an optic signal generator driver within the enclosed space, the optic signal generator driver configured to generate an optic signal generator drive signal (FIG. 2: OH processing section 41A); an optic signal generator configured to generate an optic signal responsive to the optic signal generator drive signal (FIG. 2: laser 41B); a pattern signal input configured to receive a pattern signal (FIG. 2: modulator 41C has an signal input configured to receive a signal from control section 43); and a modulator configured to receive the polarization adjusted optic signal, the pattern signal, and the modulation signal to generate a modulated output signal (FIG. 2: modulator 41C receives optic signal from laser 41B and pattern signal from control section 43 and produced modulated output signal).   FIG. 2 of Sakamoto is reproduced for reference.  

    PNG
    media_image1.png
    815
    491
    media_image1.png
    Greyscale

See also, for example:
[0056] The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E, and also based on the reception information about the wavelength .lambda.1' from the reception characteristics measurement section 42G, generates control signals for controlling the respective operating conditions of the variable dispersion compensator 42A, the variable PMD compensator 42B, and the 0/1 judgment section 42E. Furthermore, this control section 43 also has a function for transferring the reception information about the wavelength .lambda.1' to the OH processing section 41 A, and the reception information about the wavelength .lambda.1 ' is superimposed on the OH information of the optical signal of the wavelength .lambda.1 by the OH processing section 41A.
 
Housing.
Regarding the housing, it was well-known that electrical and optical components can be placed in housings (e.g., to protect and retain the components) and that the housings can have air flow openings (e.g., to allow for airflow and cooling).
US 2020/0153509 (Chen) at FIG. 2 illustrates an optical transmitter including a laser 49, a polarization controller 45, and an optical modulator 48.  

    PNG
    media_image2.png
    780
    331
    media_image2.png
    Greyscale

See also:
[0024] … The Polarization Controller (PC) 45 is configured to control the polarization state of the optical path to maximize the power output of the laser diode 49.

In other words, it was known to use a polarization controller between an optical source and modulator in an optical transmitter.  

US 2011/0013907 (Sughara). at FIG. 1 teaches an optical transmitter using a bias signal generator and controller 18 to generate a bias signal.  

    PNG
    media_image3.png
    751
    539
    media_image3.png
    Greyscale

In other words, it was known to use a bias signal generator and controller with an optical modulator.  

US 2004/0033004 (Welch).teaches that mplifiers were known in the art and were used to amplify signals.  Welch teaches that amplifiers which amplify a signal based on a control were known.  See, for example, 
 [0189] Reference is now made to several embodiments relating to architecture for coupling the electrical signal outputs from bonding pads 28 of the RxPIC chip photodiodes 16 to a RF submount substrate or a miniature circuit board or a monolithic microwave integrated circuit (MMIC), with particular reference being made to FIGS. 28, 29, 30, 51 and 55. In FIG. 28, a side view of a particular configuration for RxPIC chip 10 is shown in a schematic form showing in integrated form GC-SOA 12, AWG 30 and plural photodetectors or PINs 16(1) . . . 16(N). Output pads 28(1) . . . 28(N) of PINs 16(1) . . . 16(N) are solder bumped to output pads 154(1) . . . 154(N) of respective transimpedance amplifiers (TIAs) 152(1) . . . 152(N) formed on MMIC 150. TIAs 152 provide for conversion of the current signals developed by the respective PINs 28 into voltage signals. MMIC 150 is also shown here to include a portion 153 of RF submount 150 which includes other circuit components as known in the art, such as an automatic gain control (AGC) circuit for increasing the signal strength and range, which circuit can apply a gain control signal to TIAs 152 or provide the signal across the differential input of TIAs 152; a power amplifier (PA) to increase the signal gain from TIAs 152; and a clock and data recover (CDR) circuit. A CDR circuit (not shown) recovers the embedded clock from a baseband non-return-to-zero (NRZ) or return-to-zero (RZ) data stream and generates a clean data stream (e.g., data that does not have timing jitter due to, for example, the limited bandwidth of the transmission channel). The clock recovery function of a CDR circuit is typically performed with a phase-locked loop (PLL) which requires a tunable clock signal, such as generated by a voltage controlled oscillator (VCO). This arrangement provides for compactness with RF submount 150, carrying receiver electronics in overlying relation to PIC chip 10 and supported at a bonding point of bonding pads 28 and 154. As a result, RF board 150 is spatially supported above chip 10 to provide for a space between them for circulation of air and cooling.
In other words, it was known that amplifiers can amplify based on an amplifier control signal.  

US 6,044,193 (Szentesi) at FIG. 3 teaches it was known to use optical fibers to carry optical signals and that housings containing optical fibers can include fiber guides, clips and the like.  See Szentesi at col. 6, second full para:
As shown in FIG. 3, the incoming and outgoing optical fibers are preferably connectorized and are inserted into respective connector sleeves 30 of the connector panels 28. As also shown in FIG. 3, the fiber optic distribution frame 10 generally includes a number of guides, storage clips and the like for routing the individual optical fibers to respective connector sleeves in a manner which limits the strain imposed upon the optical fibers while storing excess lengths of the optical fiber in order to facilitate the subsequent reconnectorization or other reconfiguration of the optical fibers. 
In other words, it was known to use fiber stays to secure optical fiber in place within a housing.  See also col. 2, first para after “Summary of the Invention”:
(11)   A fiber optic interconnection enclosure, such as a fiber optic distribution frame, a fiber optic cross-connect unit, an interconnect box, a patch panel or the like, is provided according to the present invention which includes a forced air system for effectively limiting the entry of particles, such as dust and other contaminants, into the enclosure. The fiber optic interconnection enclosure includes a housing which defines an internal cavity and an air inlet port. According to one advantageous embodiment, the fiber optic interconnection enclosure draws air into the enclosure through the air inlet port and circulates the air through the internal cavity in order to reduce the number of particles that settle upon or are transferred to the end faces of the optical fibers or other surfaces within the enclosure. By filtering the air drawn into the internal cavity, such as with a filter disposed within the air inlet port, at least some of the particles are removed from the air drawn into the internal cavity. In addition, by expelling at least some of the air that has circulated within the internal cavity through a vent, typically defined by a lower portion of the housing, a number of the particles that may have been otherwise trapped within the internal cavity can also be expelled prior to settling upon the end face of an optical fiber or any other surface within the enclosure. 
It would have been obvious that the apparatus of claim 1 can be implemented in a known manner, such as to use optical fiber and fiber stays within the housing.  In particular, Szentesi is in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the signals will be carried over the optical fiber, and the fiber will be retained by guides, clips, and the like). 
US 2008/0239668 (Hendrix) the use of temperature monitors and fans to maintain a temperature within the enclosing area with a temperature range.  See, for example:
[0007] Such equipment is known to generate a great deal of heat, especially when a piece of equipment includes a laser, as is the case with many fiber optic devices. This heat must be dissipated to ensure proper operation of the equipment and to prolong the life of the equipment. If the equipment is tightly sealed, a heat dissipating system needs to be employed.

[0019] These and other objects are accomplished by an outdoor equipment cabinet including a housing with an equipment compartment therein. An intake air vent and an exit air vent are formed in the housing. A fan is mounted within the housing for pulling air into the intake air vent, moving an air stream through the equipment compartment, and pushing air out of the exit air vent. A membrane is disposed adjacent the intake air vent. The membrane allows air to pass therethrough, but resists the passage of water and contaminants therethrough. In some embodiments, a baffling plate is disposed to direct the air stream within the equipment compartment, and/or the fan speed is controlled by a temperature sensor, and/or a clogging of the membrane is monitored and reported, and/or the intake air vent is located in a first door and the exit air vent is located in a second door of the cabinet. 

US 6,483,620 (Epworth) at FIG. 2 teaches an optical transmitter including an optical source 20, and polarization controller (SOP MOD) 21, and an optical data modulator 22 

    PNG
    media_image4.png
    258
    491
    media_image4.png
    Greyscale

FIG. 3 illustrates an optical receiver including a PD 30, a clock extractor 33, and a processor 35.

    PNG
    media_image5.png
    340
    510
    media_image5.png
    Greyscale

US 6,483,624 (Otani) at FIG. 11 illustrates an optical transmitter including an EA modulators 2c, 2d and a polarization controller 25.  

    PNG
    media_image6.png
    791
    506
    media_image6.png
    Greyscale


US 5,101,450 (Olshansky) at FIG. 18 teaches that it was known for an optical modulator to includes bias electrodes 308, 310.  

    PNG
    media_image7.png
    613
    536
    media_image7.png
    Greyscale

See also, for example, col. 16, first paragraph after Eqn 24:
(69)   where .phi..sub.1 =.pi.v.sub.1 (t)/v.sub..pi., and .phi..sub.2 =.pi.v.sub.2 (t)/v.sub..pi.. The modulation signals applied to electrodes 274, 278, 290 and 294 can be generated by electrical transmitters of the type shown in FIG. 4 and described hereinabove, with appropriate signal inversion and addition of DC bias voltages. An adjustable DC voltage can be applied between electrodes 308 and 310 to insure phase quadrature between the output signals from modulators 270 and 272.
US 2016/0223844 (Ichikawa) Teaches that it was known to use a bias electrode to compensate for drift.  See, for example, [0017]:
[0017] In the related art, it is known that, in order to compensate for a DC drift generated by both a variation in the environmental temperature and duration of operation time, in addition to a high-frequency signal electrode (RF electrode) that applies a voltage for modulating light, an electrode for compensating for the DC drift by controlling the refractive index of the parallel waveguide ( bias electrode) is provided as the control electrode provided in the parallel waveguide in a Mach-Zehnder optical modulator (refer to Japanese Laid-open Patent Publication No. H05-224163 (1993-224163) (patent literature No. 3)). In addition, as another constitution, it is known that a heater is formed on the parallel waveguide, and a temperature difference is provided between two parallel waveguides, thereby generating a phase difference so as to compensate for a DC drift (refer to Japanese Laid-open Patent Publication No. H04-29113 (1992-29113) (patent literature No. 4)). 

Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, an optic reference signal generator comprising a user adjustable polarity control unit configured to receive the optic signal and adjust polarization of the optic signal to create a polarization adjusted optic signal; a bias signal generator and controller, connected to a modulator, configured to generate a bias signal which is provided to the modulator; a pattern signal input configured to receive a pattern signal from an external source; an amplifier configured to receive the pattern signal and provided an amplified pattern signal to the modulator; and the modulator configured to receive the polarization adjusted optic signal, the pattern signal, and the bias signal  to modulate the polarization adjusted optic signal to generate a modulated output signal.
Regarding claim 16, the prior art of record fails to teach, in combination with other claim limitations, a reference signal generator configured to generate a reference optic signal comprising a user adjustable polarity control unit configured to receive the optic signal and adjust polarization of the optic signal or an externally generated optic to create a polarization adjusted optic signal; an opticsignal input port, connected to the polarity control unit, configured to receive the externally generated optic signal and present the externally generated optic signal to the polarity control unit; a modulator configured to receive and process the polarization adjusted optic signal, a pattern signal, and a bias signal to generate the reference optic signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN E WOLF/Primary Examiner, Art Unit 2636